         Case 4:19-cv-00746-KGB Document 14 Filed 01/21/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TYRONE EDDIE McCRAY                                                             PETITIONER
Reg. #27549-009

v.                           Case No. 4:19-cv-000746-KGB-JTK

UNITED STATES OF AMERICA                                                       RESPONDENT

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, the Court dismisses petitioner

Tyrone Eddie McCray’s petition without prejudice and denies the requested relief.

       So adjudged this the 21st day of January, 2021.


                                                   ________________________________
                                                   Kristine G. Baker
                                                   United States District Judge
